Citation Nr: 0405185	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-08 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post right 
radical nephrectomy for renal carcinoma, to include as due to 
exposure to herbicides in service.  

2.  Entitlement to service connection for residuals of head 
injury. 

3.  Entitlement to service connection for neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran submitted a notice of 
disagreement with the RO's December 2001 denial of service 
connection for hearing loss due to perforated eardrums.  
However, the RO later resolved that issue in the veteran's 
favor in a July 2002 rating decision.  Therefore, the matter 
is not currently before the Board. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of renal carcinoma in service or 
within any applicable presumptive period, and no competent 
evidence of a nexus between the post-operative renal 
carcinoma and the veteran's period of active duty service, to 
include exposure to herbicides therein.  

3.  There is no competent evidence of a current disability 
from head injury alleged to have been incurred in service. 

4.  There is no competent evidence of a current neck 
disorder, as alleged to have been incurred as a result of 
neck injury in service or thyroid disorder incurred in 
service.  




CONCLUSIONS OF LAW

1.  Service connection for status post right radical 
nephrectomy for renal carcinoma, to include as due to 
exposure to herbicides in service, is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).   

2.  Service connection for residuals of head injury is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).   

3.  Service connection for neck disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a September 2001 letter, the RO advised the 
veteran of the enactment of the VCAA and gave notice as to 
the evidence and requirements for establishing service 
connection.  The letter also explained that VA was required 
to obtain service medical records, VA medical records, and a 
medical examination if necessary.  It also explained that it 
would assist the veteran in obtaining private medical 
evidence or other evidence he authorized VA to obtain.  The 
RO added that the veteran was responsible for providing 
enough information to locate the evidence needed.  It also 
asked the veteran to complete releases to obtain records from 
private medical providers previously identified and to 
provide any other information relevant to the appeal.  The 
Board finds that such notice satisfies VCAA requirements.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  

With respect to the duty to assist, the RO has secured 
service medical records and all private medical records as 
authorized by the veteran.  38 U.S.C.A. § 5103A.  In the 
January 2003 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
suggested that, to the extent treatment for head injury or 
neck injury is not shown in service medical records in the 
claims folder, those records may be incomplete.  However, 
correspondence dated in November 2001 indicates that complete 
service medical records were sent.  In any event, as 
discussed below, even lacking official record of the 
incident, the Board is able to presume the incurrence of the 
alleged injuries in service pursuant to 38 U.S.C.A. § 
1154(b).  Moreover, the disposition of the two issues in 
question is not based on evidence of in-service incurrence of 
the disorders, but rather on the current evidence of 
disability.  Therefore, any absence of service medical 
records is not prejudicial to the veteran.   

The Board notes that, under the VCAA, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  

In the February 2004 Appellant's Brief, the veteran 
representative argues that VA should secure medical 
examinations with opinions as to whether the veteran's renal 
cancer is due to herbicide exposure and whether the veteran 
has a thyroid disorder related to treatment shown in service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  However, 
as discussed in detail below, the Board finds that the duty 
to obtain an examination and opinion is not triggered in this 
case.  With respect to the former claim, there is simply no 
competent evidence of a nexus between the renal cancer and 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  With respect to 
the latter claim, there is no evidence of a current 
disability, or even evidence of symptoms of a disability.  
Accordingly, the Board is satisfied as to compliance with the 
duty to assist. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  See 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e) (listing diseases associated with 
herbicide exposure for presumptive purposes).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  See Clyburn v. West, 
12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  That is, although 38 U.S.C.A. § 
1154(b) provides a factual basis upon which a determination 
can be made that a particular injury was incurred in service, 
it does not provide a basis to link etiologically the injury 
in service to a current condition.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board finds that the preponderance of the 
evidence is against service connection for residuals of head 
injury or for neck disorder.  The veteran alleges that he 
sustained a head injury in service in Vietnam in 1968 when 
hit on the head by a falling tree.  He also asserts that he 
sustained a neck injury in May 1969 when he was blown out of 
a foxhole.  Service medical records are negative for any 
complaint, diagnosis, or treatment of head injury or neck 
injury.  However, the neck injury is clearly alleged to have 
been incurred in combat.  38 U.S.C.A. § 1154(b).  The Board 
notes that service records confirm the veteran's receipt of 
the Purple Heart and Bronze Star Medal with "V" device in 
connection with combat in May 1969.  It is unclear whether 
the alleged head injury is claimed to be related to combat.  

Even if the Board assumes that both disorders occurred in 
service pursuant to 38 U.S.C.A. § 1154(b), service connection 
is not in order because there is no competent evidence of a 
current disability.  Service connection requires the 
existence of current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Specifically, although the 
veteran relates that he suffered these injuries in service, 
there is no evidence, or even allegation from the veteran, of 
any current residual from the injuries.  Private medical 
records are negative for any mention of current or previous 
diagnosis or treatment of head or neck injury or any residual 
thereof, or of any head or neck disorder.  The Board notes 
that, in the February 2003 Appellant's Brief, the veteran's 
representative suggests that the veteran may have a current 
neck disorder associated with thyroid disorder shown in 
service.  Service medical records do reflect evaluation of 
thyroid nodule in July 1969.  However, there is simply no 
medical evidence of record showing a current thyroid disorder 
or any neck disorder.  The Board also observes that the 
veteran's September 1970 separation examination shows no 
abnormality of the head or neck, to include the thyroid.  In 
the absence of any evidence of a current disability, service 
connection for residuals of head injury and for neck disorder 
must be denied.    

With respect to the claim for service connection for status 
post right radical nephrectomy for renal carcinoma, the Board 
observes that private medical records demonstrate a diagnosis 
of renal cancer with radical nephrectomy in 2000, such that 
evidence of current disability is shown.  Review of the 
claims folder reveals that the veteran was diagnosed as 
having renal cancer until 2000, many years after his 
separation from service.  Therefore, the presumption of in-
service incurrence for chronic disease is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  In addition, although the veteran alleges 
that the disability is due to Agent Orange exposure in 
service, renal cancer is not among the diseases listed as 
associated herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  In fact, VA has specifically 
determined that renal cancer is not associated with herbicide 
exposure.  See 68 Fed. Reg. 27,630 (May 20, 2003).  Thus, the 
presumption of service connection for diseases associated 
with herbicide exposure in service is not applicable in this 
case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
Similarly, as renal cancer is not shown in service or for 
many years thereafter, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Moreover, the Board finds that there is no competent evidence 
of a nexus between the post-operative renal cancer and the 
veteran's period of active duty service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
That is, there is no medical evidence that relates the renal 
cancer to the veteran's active service or to exposure to 
Agent Orange during his service in Vietnam.  The private 
medical records merely reflect the diagnosis and treatment of 
the disease without any comment as to its etiology.  Service 
connection may not be established absent evidence of a 
relationship between the disease at issue and service.  

The veteran generally asserts his personal opinion that the 
cancer is related to service.  However, the veteran is a lay 
person and therefore not competent to offer an opinion as to 
the etiology of a medical disorder.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  In addition, in 
his November 2002 substantive appeal, the veteran states that 
his doctor told him it was possible that the cancer was 
caused by Agent Orange.  However, this opinion is not shown 
in the medical evidence of record.  Moreover, the veteran's 
statement as to what his doctor told him is insufficient for 
purposes of establishing service connection.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  There is no 
evidence of current disability with respect to the head and 
neck compensation claims, and no competent evidence of a 
nexus between the post-operative renal cancer and the 
veteran's active service, to include herbicide exposure.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for each of these 
claims.  The appeal is denied.  
  

ORDER

Service connection for status post right radical nephrectomy 
for renal carcinoma to include as due to exposure to 
herbicides in service is denied.  

Service connection for residuals of head injury is denied. 

Service connection for neck disorder is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



